UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 17)1 ESB FINANCIAL CORPORATION (Name of Issuer) Common Stock, Par Value $.01 Per Share (Title of Class of Securities) 26884F 10 2 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(d) 1The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1of 6 Pages CUSIP NO. 26884F 10 2 13G/A Page2 of 6 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON ESB Financial Corporation Employee Stock Ownership Plan Trust 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Pennsylvania NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.0% TYPE OF REPORTING PERSON EP CUSIP NO. 26884F 10 2 13G/A Page3 of 6 Pages Item 1(a). Name of Issuer: ESB Financial Corporation Item 1(b). Address of Issuer's Principal Executive Offices: 600 Lawrence Avenue Ellwood City, Pennsylvania 16117 Item 2(a). Name of Person Filing: ESB Financial Corporation Employee Stock Ownership Plan Trust Item 2(b). Address of Principal Business Office or, if None, Residence: ESB Financial Corporation 600 Lawrence Avenue Ellwood City, Pennsylvania 16117 Item 2(c). Citizenship: Pennsylvania Item 2(d). Title of Class of Securities: Common Stock, par value $.01 per share Item 2(e). CUSIP Number: 26884F 10 2 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is: (f)[X]An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). CUSIP NO. 26884F 10 2 13G/A Page 4 of 6 Pages Item 4. Ownership. (a) Amount beneficially owned: 2,489,257 shares of Common Stock (b) Percent of class: 17.0% (based on 14,666,945 shares of Common Stock issued and outstanding as of December 31, 2012) (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote246,746 (ii) Shared power to vote or to direct the vote2,242,511_ (iii) Sole power to dispose or to direct the disposition of246,746 (iv) Shared power to dispose or to direct the disposition of2,242,511 The ESB Financial Corporation Employee Stock Ownership Plan Trust (the “ESOP”) or the “Reporting Person”) is an employee benefit plan subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), with individual accounts for the benefit of participating employees and their beneficiaries.The reporting person's assets are held in trust by trustees Mario J. Manna, Herbert S. Skuba and William B. Salsgiver (the “Plan Trustees”).The number of shares listed as beneficially owned represents the entire number of shares of Common Stock held by the ESOP as of December 31, 2012.As of December 31, 2012, 2,242,511 shares of Common Stock held in the ESOP were allocated to individual accounts established for participating employees and their beneficiaries and 246,746 shares of Common Stock held in the ESOP were unallocated.Under the terms of the ESOP, the Plan Trustees will generally vote all allocated shares held in the ESOP in accordance with the instructions of the participating employees, and allocated shares for which employees do not give instructions will generally be voted in the same ratio on any matter as to those shares for which instructions are given.Unallocated shares held in the ESOP will be voted by the Plan Trustees in accordance with their fiduciary duties as trustees. Item 5.
